Case 1:20-cv-00109-WES-PAS Document 1 Filed 03/04/20 Page 1 of 16 PageID #: 1




                          UNITED STATES DISTRICT COURT
                            DISTRICT OF RHODE ISLAND

                                     IN ADMIRALTY



WILLIAM E. FRISCH

                    Plaintiff,

v.                                               Case No.: 1:20-cv- ________________

UNITED STATES OF AMERICA;
OCEAN SHIPHOLDINGS, INC. and
OCEAN SHIPS, INC.

                    Defendants.



                                       COMPLAINT

      Plaintiff William E. Frisch ("Plaintiff" or "Bill"), by and through his undersigned

attorneys, for his Complaint against Defendant United States of America, Defendant

Ocean Shipholdings, Inc. and Defendant Ocean Ships, Inc. states as follows:

                                    INTRODUCTION

      1.     This is a case of maritime and admiralty jurisdiction arising when

American merchant seaman, William E. Frisch ("Bill"), was thrown across the cabin of a

U.S. Navy Military Sealift Command ship, striking a deformity in the cabin wall and

causing him serious shoulder injuries.

      2.     Set forth below as Image # 1 is a true and accurate picture of the USNS

MAURY on which Bill was serving as the First Assistant Engineer when he was injured.




                                             1
Case 1:20-cv-00109-WES-PAS Document 1 Filed 03/04/20 Page 2 of 16 PageID #: 2




                                         Image # 1

                          PARTIES, JURISDICTION AND VENUE

       3.     Plaintiff William E. Frisch is, and at all times material hereto was, a

resident of Town of Westerly, Washington County, State of Rhode Island.

       4.     Defendant United States of America has consented to be sued herein by

way of the applicable statutes and laws.

       5.     At all times material hereto, Defendant Ocean Shipholdings, Inc. ("Ocean

Shipholdings") was and is a company organized and existing under the laws of the

State of Delaware, having its principal place of business in Houston, Texas and, upon

information and belief, was and is doing business in this district.

       6.     At all times material hereto, Defendant Ocean Ships, Inc. ("OSI") was and

is a company organized and existing under the laws of the State of Delaware, having its

principal place of business in Houston, Texas and, upon information and belief, was and

is doing business in this district




                                             2
Case 1:20-cv-00109-WES-PAS Document 1 Filed 03/04/20 Page 3 of 16 PageID #: 3




       7.     At all times material hereto, the USNS MAURY ("Vessel") was assigned

IMO # 9633484 and was a U.S. Navy Military Sealift Command ship owned by

Defendant United States of America.

       8.     Upon information and belief, at all times material hereto, the Vessel was

manned, equipped, managed, operated, maintained and controlled by the Defendants.

       9.     Upon information and belief, Defendant Ocean Shipholdings and

Defendant OSI do business in the State of Rhode Island by, among other things,

recruiting employees from Rhode Island, regularly paying employees residing in Rhode

Island directly, purchasing travel in and out of Rhode Island for its employees and by

using the ports located in Rhode Island such that there is general jurisdiction over these

Defendants pursuant to Rhode Island's Long Arm Statute.

       10.    Upon information and belief, additionally and/or in the alternative, specific

jurisdiction exists over Defendant Ocean Shipholdings and Defendant OSI in that a

substantial portion of the events pertaining to this lawsuit took place in Rhode Island in

that Bill was recruited and hired to work aboard the Vessel while he was in Rhode

Island; in that Bill was repatriated to Rhode Island upon being injured; in that Bill

received medical care for his injuries in Rhode Island; in that Bill incurred medical

charges by medical providers located in Rhode Island which were paid by these

Defendants; in that these Defendants paid Bill's maintenance and wages in Rhode

Island and in that these Defendants purchased traveled for Bill in and out of Rhode

Island in connection with the voyage on which he was injured.

       11.    At all times material hereto, Bill was in the employ of the Defendants as a

seaman and member of the crew in the service of the Vessel.



                                              3
Case 1:20-cv-00109-WES-PAS Document 1 Filed 03/04/20 Page 4 of 16 PageID #: 4




       12.     At all times material hereto, the officers and crew aboard the Vessel were

acting within the course and scope of their employment.

       13.     At all times material hereto, Defendant Ocean Shipholdings and

Defendant OSI were agents for the United States of America.

       14.     In addition and/or in the alternative, upon information and belief, some of

the acts and omissions alleged below were done by Defendant Ocean Shipholdings and

Defendant OSI on their own behalf and not as agents for Defendant United States of

America.

       15.     This action is brought pursuant to the provisions of the Suits in Admiralty

Act, 46 U.S.C. § 30901 et seq., and/or the Public Vessels Act, 46 U.S.C. § 31101 et

seq.; the Jones Act, 46 U.S.C. § 30104 et seq.; the General Maritime Law, 28 U.S.C. §

1333; Article III, Section 2 of the United States Constitution, which empowers the

federal judiciary to hear “all Cases of admiralty and maritime jurisdiction," and all other

applicable statutes and laws.

       16.     Venue is proper in this judicial district pursuant to the provisions of 46

U.S.C. § 30906 and/or 46 U.S.C. § 31104. Upon information and belief, the Vessel is

currently located in international waters outside of the territorial waters of the United

States. Plaintiff resides in this judicial district.

       17.     Plaintiff has fulfilled all conditions precedent for filing this action.

                             FACTS COMMON TO ALL COUNTS

       18.     The Vessel is an oceanographic survey ship with an overall length of

approximately 353 feet.




                                                 4
Case 1:20-cv-00109-WES-PAS Document 1 Filed 03/04/20 Page 5 of 16 PageID #: 5




          19.     The Vessel was delivered to Defendant United States of America in

February 2016.

          20.     At all times material hereto, the Vessel is crewed by civilian mariners.

          21.     On or about March 7, 2018, Bill was a seaman assigned to perform work

duties as a First Assistant Engineer aboard the Vessel.

          22.     At all times material hereto, the Defendants employed Bill as crew aboard

the Vessel.

          23.     On March 7, 2018, the Defendants agreed to pay Bill remuneration for his

work aboard the Vessel.

          24.     Alternatively and/or additionally, at all times material hereto, one or all of

the Defendants were the Jones Act employer of the crew serving aboard the Vessel,

including Bill.

          25.     Bill was assigned his own cabin while serving aboard the Vessel.

          26.     The cabin assigned to Bill was located at the very top portion of the

Vessel.

          27.     The cabin assigned to Bill had a bed, a desk and a chair as well as a

locker.

          28.     The cabin assigned to Bill had a bed structure into which an improperly

fitted mattress was inserted.

          29.     At all times material hereto, the top of mattress that had been placed into

the bed structure was lower than the edge of the structure such that the edges of the

bed structure created a wall or barrier around the edge of the mattress.




                                                  5
Case 1:20-cv-00109-WES-PAS Document 1 Filed 03/04/20 Page 6 of 16 PageID #: 6




       30.    Image # 2 is not a picture of Bill's cabin, but it depicts an example of a

cabin aboard the Vessel showing, among other things, the bed structure equipped with

a properly fitted mattress insert.




                                         Image # 2

       31.    The cabin assigned to Bill had a defect in its aft wall to the left of the desk

consisting of a protruding pipe.

       32.    On March 7, 2018, Bill was asleep in his cabin when he awoke at

approximately 0400 (Local Time) due to a leg cramp in his lower left leg.

       33.    At all times material hereto, the Vessel was making way and underway on

a voyage track that had it navigating within a rectangular pattern while it awaited

permission to enter port.

       34.    At all times material hereto, there was a strong sea swell.




                                              6
Case 1:20-cv-00109-WES-PAS Document 1 Filed 03/04/20 Page 7 of 16 PageID #: 7




       35.     After an unsuccessful attempt at alleviating his leg cramp while lying in

bed, Bill maneuvered to get out of his bed to go to the bathroom to fill a hot water bottle

for his leg.

       36.     In order to get out of his bed, Bill had to maneuver his legs up and over

the edge of the bed structure due to the improperly fitted mattress.

       37.     At or around the time Bill maneuvered out of his bed and while he was

rising to an upright standing position, the Vessel turned suddenly to the port.

       38.     The Vessel gave no warning prior to making the sudden port turn.

       39.     As the Vessel suddenly turned to port, Bill was thrown approximately 5' to

7' across his cabin striking the pipe protruding from his aft cabin wall causing him a

significant shoulder injury (hereinafter "Incident").

       40.     There were no hand holds, hand rails or other means of support by which

Bill could have used to prevent himself being thrown across his cabin.

       41.     At all times material hereto, the Defendants knew and/or reasonably

should have known that the insufficient, inadequate and defective mattress and bed

structure combination, presented a hazard.

       42.     At all times material hereto, the Defendants knew and/or reasonably

should have known that the lack of hand holds, hand rails or other means of support in

the cabin, presented a hazard.

       43.     At all times material hereto, the Defendants knew and/or reasonably

should have known that the protruding pipe on the aft wall of Bill's cabin, presented a

hazard.




                                              7
Case 1:20-cv-00109-WES-PAS Document 1 Filed 03/04/20 Page 8 of 16 PageID #: 8




       44.      At all times material hereto, the Defendants knew and/or reasonably

should have known that the lack of a warning, an announcement or any notice prior to

the Vessel turning to port, presented a hazard.

       45.      At all times material hereto, the Defendants knew and/or reasonably

should have known that turning the Vessel sharply in the prevailing sea conditions,

presented a hazard.

       46.      After striking the protruding pipe, Bill was in great pain and it took him

approximately 15-20 minutes before he could summon help.

       47.      Thereafter, Bill received initial medical treatment aboard the Vessel and

was then flown to his home in Rhode Island for further medical care including,

ultimately, surgery.

       48.      Bill has experienced significant pain, suffering and emotional distress as a

result of the incident, surgery, treatment and physical therapy he has endured.

       49.      All of the medical treatment Bill has undergone subsequent to the Incident

and such medical treatment he will undergo in the future was and is causally related to

the Incident.

       50.      At all times material hereto, the Vessel was on navigable waters.

       51.      At all times material hereto, the Defendants knew or should have known of

the facts supporting the negligence asserted herein including the defects in the Vessel.

       52.      At all times material hereto, Bill was in the scope of his employment as a

seaman at the time of the Incident and was performing labors in furtherance of the

Defendants' business.




                                               8
Case 1:20-cv-00109-WES-PAS Document 1 Filed 03/04/20 Page 9 of 16 PageID #: 9




       53.     At all times material hereto, Bill exercised due care in the performance of

his duties.

                                        COUNT ONE

                       PLAINTIFF'S UNSEAWORTHINESS CLAIM

       54.     Plaintiff reasserts and realleges all of the preceding allegations as if set

out in full herein.

       55.     At all material times hereto, the Defendants had an absolute, non-

delegable duty to provide a seaworthy vessel to Bill, which was reasonably safe and fit

for its intended purposes

       56.     On or about March 7, 2018, the Defendants breached their warranty to

provide Bill with a reasonably safe and fit vessel because of one or more of the

following defects:

       a.    Vessel and its appurtenances (collectively "Vessel") were in a dangerous,
defective and hazardous condition;

       b.      Vessel lacked safe and proper appliances;

       c.      Vessel lacked a proper mattress and bed structure;

       d.      Vessel cabin wall had an unsafe protrusion;

       e.      Vessel not properly equipped;

       f.      Vessel not properly manned;

       g.      Vessel not properly maintained and/or equipped;

       h.      Vessel operated in such a way as to unreasonably endanger
                Plaintiff's safety;

       i.      Vessel's cabin space lacked appropriate furnishings, hand holds, hand
               rails or other means of support;




                                              9
Case 1:20-cv-00109-WES-PAS Document 1 Filed 03/04/20 Page 10 of 16 PageID #: 10




        j.     Vessel lacked safety rules or adequate safety rules and practices
 including, but not limited to, rules regarding warnings when maneuvering the Vessel in a
 manner to cause it to heel;

        k.     Vessel lacked adequate supervision and instruction and

        l.     Other and/or different defects as may be shown at trial.

        57.    As a result of these defects, Bill sustained serious personal injuries and/or

 aggravation of pre-existing physical conditions the full extent of which is not yet known;

 has in the past required and will in the future require medical treatment, care and

 attention; will be obliged to expend monies and incur obligations for medical care and

 attention; has in the past suffered and will in the future continue to suffer agonizing

 aches, pains and mental anguish; has in the past been, presently is, and will be in the

 future disabled from performing his usual duties, occupations and leisure activities and

 has and will in the future suffer a loss of earnings.

        58.    The serious personal injuries sustained by Bill were not caused by any

 fault on his part, but were a direct result of or a reasonably probable consequence of the

 Vessel's unseaworthiness.

        59.    The Vessel’s unseaworthiness directly and proximately caused Bill to

 sustain damages consisting of, among other things, past and future medical expenses,

 past and future lost wages, loss of future earning capacity, past and future pain,

 suffering and loss of enjoyment of life, permanent physical impairment and

 disfigurement.

        60.    Bill's serious injuries and related physical limitations are permanent and

 continuing in nature.




                                              10
Case 1:20-cv-00109-WES-PAS Document 1 Filed 03/04/20 Page 11 of 16 PageID #: 11




        61.     Bill was in the scope of his employment as a seaman at the time he

 sustained his serious personal injuries.

        62.     At all times material hereto, Defendants knew or should have known of the

 facts supporting the unseaworthiness asserted herein including the defects in the

 Vessel.

                                         COUNT TWO

                  PLAINTIFF'S JONES ACT NEGLIGENCE CLAIM
         FOR FAILURE TO PROVIDE A REASONABLY SAFE PLACE TO WORK

        63.     Plaintiff reasserts and realleges all of the preceding allegations as if set

 out in full herein.

        64.     At all times material hereto, the Defendants owed Bill a duty of reasonable

 care to provide him with a safe place to work.

        65.     The Defendants are vicariously liable for the acts and omissions of the

 Vessel’s officers and crew.

        66.     On March 7, 2018, the Defendants breached their duty of reasonable care

 to provide Bill with a safe place to work because of one or more of the following acts or

 omissions:

       a.       Failing to provide adequate appurtenances, equipment and safety
 devices;

        b.      Failing to supply the Vessel with proper appurtenances and furnishings;

        c.      Failures and negligence of fellow employees;

        d.      Insufficient crew;

        e.     Failing to use due care to provide Bill with a reasonably safe place in
 which to perform his work;

        f.      Adoption of or permitting of unsafe vessel maneuvering procedures;

                                               11
Case 1:20-cv-00109-WES-PAS Document 1 Filed 03/04/20 Page 12 of 16 PageID #: 12




      g.    Failing to following good industry practices in connection with vessel
 maneuvers;

        h.     Allowing a dangerous, defective and hazardous conditions to exist;

        i.     Allowing an unsafe cabin to exist;

        j.     Allowing unsafe cabin furnishings to exist;

        k.     Failing to properly instruct, supervise and/or train the crew;

        l.     Failing to warn or failing to provide an adequate warning;

        m.     Failing to provide hand holds, hand rails or other means of support and

        n.     Failures and negligence in other respects as will be shown at trial.

        67.    Failing to establish appropriate safety rules and procedures to prevent the

 Incident from happening.

        68.    Defendants knew or should have known of the facts supporting the

 negligence asserted herein including the defects in the Vessel.

        69.    As a result of the Defendants' negligence, Bill sustained serious personal

 injuries and/or aggravation of pre-existing physical conditions the full extent of which is

 not yet known; has in the past required and will in the future require medical treatment,

 care and attention; will be obliged to expend monies and incur obligations for medical

 care and attention; has in the past suffered and will in the future continue to suffer

 agonizing aches, pains and mental anguish; has in the past been, presently is, and will

 be in the future disabled from performing his usual duties, occupations and avocations

 and has and will in the future suffer a loss of earnings.




                                              12
Case 1:20-cv-00109-WES-PAS Document 1 Filed 03/04/20 Page 13 of 16 PageID #: 13




         70.    Bill's serious injuries were proximately caused by and resulted from the

 Defendants' breach of their duty of reasonable care to provide Bill with a safe place to

 work.

         71.    Bill was in the scope of his employment as a seaman at the time he

 sustained his serious personal injuries.

         72.    The serious personal injuries Bill sustained were not caused by any fault

 on his part, but were caused by the Defendants and their agents, servants and/or

 employees.

         73.    As a direct and proximate result of the negligence or fault of the

 Defendants, Bill sustained damages consisting of, among other things, past and future

 medical expenses, past and future lost wages, lost earning capacity, past and future

 pain and suffering and loss of enjoyment of life, permanent physical impairment, and

 disfigurement.

         74.    Bill's injuries are permanent and continuing in nature and he will suffer

 losses and impairment in the future.

                                        COUNT THREE

                             MAINTENANCE AND CURE CLAIM

         75.    Plaintiff reasserts and realleges all of the preceding allegations as if set

 out in full herein.

         76.    On March 7, 2018, Bill became injured and disabled while in the service of

 the Vessel.




                                               13
Case 1:20-cv-00109-WES-PAS Document 1 Filed 03/04/20 Page 14 of 16 PageID #: 14




        77.        Upon Bill becoming injured and disabled, Defendants had a non-delegable

 duty under the General Maritime Law to provide Bill with "maintenance and cure" until

 Bill reached maximum medical improvement.

        78.        "Maintenance" is a daily living allowance that an employer is required to

 pay a seaman to support the seaman while he is injured and in need of medical

 treatment.

        79.        "Cure" is the payment of medical expenses to treat the seaman's injuries.

        80.        At all times material hereto, Defendants were aware of and/or possessed

 first-hand knowledge of Bill having been injured while in the service of the Vessel.

        81.        As a result of the serious personal injuries described above, Bill has

 incurred and will continue to incur expenses for his maintenance and cure.

        82.        To the extent not paid or to the extent not paid in the full amount to which

 he is entitled, Bill makes claim under the General Maritime Law for maintenance and/or

 insufficiently provided maintenance and cure until his treating physician(s) unequivocally

 declares Bill is at maximum medical cure, the full amount of which is owing he seeks to

 prove at trial.

                                           COUNT FOUR

                                    PLAINTIFF'S WAGE CLAIM

        83.        Plaintiff reasserts and realleges all of the preceding allegations as if set

 out in full herein.

        84.        To the extent that Bill is owed any wages for his time served on the Vessel

 for which he has not received, he demands payment of the same, the full amount of

 which is owing he seeks to prove at trial.


                                                  14
Case 1:20-cv-00109-WES-PAS Document 1 Filed 03/04/20 Page 15 of 16 PageID #: 15




                                   PRAYER FOR RELIEF

        WHEREFORE, Plaintiff William E. Frisch does hereby pray that judgments be

 entered in his favor awarding him all of the damages to which he is entitled against the

 Defendant United States of America, Defendant Ocean Shipholdings, Inc. and

 Defendant Ocean Ships, Inc. (jointly and severally to the extent allowed by applicable

 law) as follows:

        a.     For general damages (including pain and suffering) in an amount to be

 determined at trial;

        b.     For special damages (including future medical expenses, loss of wages,

 loss of earning capacity, etc.) in an amount to be determined at trial;

        c.     For maintenance and cure in an amount to be determined at trial;

        d.     For all compensatory damages to which he is entitled;

        e.     For costs and interest to the extent allowed by applicable law and

        f.     For all other, further and/or different relief at law or in equity as this Court

 deems just and appropriate.

                                 // Signature Page Follows //




                                               15
Case 1:20-cv-00109-WES-PAS Document 1 Filed 03/04/20 Page 16 of 16 PageID #: 16




 Dated:       March 4, 2020
              Newport, Rhode Island


                                      Fulweiler llc

                                By:   /s/ John K. Fulweiler

                                      John K. Fulweiler, Esq. (RI-7876)
                                      W.B. Franklin Bakery Building
                                      40 Mary Street
                                      Newport, RI 02840
                                      (401) 667-0977 -- Telephone
                                      (401) 646-2501 – Facsimile
                                      john@saltwaterlaw.com
                                      www.saltwaterlaw.com
                                      Attorneys for Plaintiff


 - Of Counsel –

 Ian F. Taylor, Esq.
 LEWIS, KULLMAN STERBCOW & ABRAMSON, LLC
 Pan American Life Center
 601 Poydras Street #2615
 New Orleans, LA 70130
 Attorneys for Plaintiff




                                        16
